OPINION OF THE COURT
Per Curiam.
Respondent, Daniel G. Simpson, was admitted to practice *128law in the State of New York by the First Judicial Department on July 14, 1997, as Daniel Gustav Simpson.
Respondent submits his resignation pursuant to 22 NYCRR 603.11. In an affidavit of resignation dated November 8, 2000, respondent acknowledges that there is an investigation pending concerning the allegations of a complaint by Ms. Gerda Richter, an elderly neighbor. The complaint alleges that respondent abused his power as Ms. Richter’s attorney, inter alia, by improperly executing a will that included respondent and his family as beneficiaries, transferring Ms. Richter’s stock holdings to an account that respondent controlled, and then liquidating it, and transferring $375,000 from Ms. Richter’s account to respondent’s brokerage account. Respondent acknowledges that if charges were predicated upon the allegations in this complaint, he could not successfully defend himself on the merits against such charges.
The Departmental Disciplinary Committee now moves for an order accepting respondent’s resignation and removing his name from the role of attorneys admitted to practice law in the State of New York. Since respondent’s affidavit of resignation properly conforms to the requirements of 22 NYCRR 603.11 (a), the motion should be granted.
Accordingly, respondent’s resignation should be accepted and his name stricken from the roll of attorneys and counselors-at-law in the State of New York.
Nardelli, J. P., Williams, Tom, Wallach and Friedman, JJ., concur.
Respondent’s resignation accepted and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.